Conviction of a misdemeanor. The Assistant Attorney-General has filed a motion to dismiss the appeal because of a defective recognizance. We have examined the recognizance, and it does not appear to comply with article 887, Code Criminal Procedure, and the decisions thereunder. The recognizance is conditioned that the said "Enno Cassens, who has been convicted in this court of a misdemeanor, and his punishment," etc. The statute provides the recognizance must show that the conviction was "in this cause of a misdemeanor." The substitution of "in this court" for the language "in this cause," vitiates the recognizance. Meeks v. State, 7 Texas Ct. Rep., 824; Heinen v. State, 7 Texas Ct. Rep., 921; Armstrong v. State, 8 Texas Ct. Rep., 847.
The appeal is accordingly dismissed.
Dismissed.
                         ON RE-HEARING.                          June 7, 1905.